DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO AMENDMENT
Claims 1-20 are pending in the application.
Amendments to the claims 1 and 11, filed on 17 February 2021, have been entered in the above-identified application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 February 2021 has been entered.

Answers to Applicant's Arguments
Applicant's arguments in the response filed 17 February 2021, regarding the 35 U.S.C. §112(a) rejections made of record, have been fully considered and are deemed 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With Regards to the references of record relied upon in the 35 U.S.C. §103 rejections in the Office Action mailed 28 May 2019.
With regards to the closest prior art of record Liou et al. (TW M346528 U):  The indicated prior art, while providing for --a cutting plotter film--; does not provide any disclosure or teachings for a person to have made --a surface of the stripe-embossed layer distal from the heat-resistant layer being embossed with stripes to form a stripe-embossed surface; wherein the heat-resistant layer is a plastic film, the stripe-embossed layer is a polypropylene film, the character film layer is a plastic material, and the heat bonding layer is a plastic material-- {instant claims 1 and 11} or --the heat-resistant layer at least being able to bear a temperature over 110°C and up to a processing temperature of 250°C-- {instant claim 11}.  (In the instant case, the allowable subject matter pertains to "a surface of the stripe-embossed layer distal from the heat-resistant layer being embossed with stripes to form a stripe-embossed surface" and "the heat-resistant layer is a plastic film, the stripe-embossed layer is a polypropylene film, the character film layer is a plastic material, and the heat bonding layer is a plastic material".)  It is these teachings that makes the claim allowable over the prior art of record.  Furthermore, no combination of Liou with any other prior art of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD M FLORES JR whose telephone number is (571)270-1466.  The examiner can normally be reached on 7:30 to 17:00 M-F; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/David Sample/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        


/D.M.F./
Donald M. Flores, Jr.Examiner, Art Unit 1781